               IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


                                            *
AMCC INSURANCE COMPANY,
                                            ★
A/S/0 MCCORKLE WHOLESALE, INC.,
                                            ★


                                            ★
       Plaintiff,
                                            ★


              V.                            *               CV 617-022
                                            "k


                                            •k
TAF, INC. d/b/a METTER SPORTS
                                            k
STORE,
                                            k



       Defendant.                           *




                                        ORDER




       Before the Court is the parties' stipulation of dismissal.

(Doc. 49.)         The stipulation is signed by all parties remaining in

the    case.         Pursuant     to    Federal     Rule    of   Civil    Procedure

41(a)(1)(A)(ii), the parties have agreed to the dismissal of the

above-referenced action with prejudice.                IT IS THEREFORE ORDERED

that    all    of    Plaintiff's       claims    asserted   in   this    matter   are

DISMISSED WITH PREJXTOICE.         The Clerk shall TERMINATE all deadlines

and motions and CLOSE this case.                 Each party shall bear its own

costs and attorney's fees.

       ORDER ENTERED at Augusta, Georgia, this                      /       day of
February, 2019.



                                                                   !hief judge
                                                 united/states district COURT
                                                      :rn district of Georgia
